                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Mears Group, Inc.,            )            JUDGMENT IN CASE
                                        )
             Plaintiff(s),              )           3:20-cv-00300-RJC-DSC
                                        )
                 vs.                    )
                                        )
 Southeast Underground Services, Inc.   )
               et al.,
            Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 2, 2021 Order.

                                               July 2, 2021
